Citation Nr: 1044665	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-22 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the Veteran filed a timely substantive appeal to the 
rating decision in June 2005, denying service connection for 
hepatitis C.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1986 to February 1988.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an adverse determination in November 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for hepatitis C is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  In a rating decision in June 2005, the RO denied the claim of 
service connection for hepatitis C, and the Veteran was notified 
of the rating decision on June 25, 2005.

2.  In December 2005, the Veteran timely filed a notice of 
disagreement to the rating decision of June 2005.

3.  The RO issued a statement of the case of the claim of service 
connection for hepatitis C on March 14, 2007, and was mailed to 
the Veteran on March 28, 2007.

4.  On April 12, 2007, the RO received the Veteran's request in 
writing for extension of time in which to file a substantive 
appeal for good cause, that is, his representative had withdrawn 
from the case and he needed time to secure a new representative.

6.  On June 25, 2007, the Veteran filed a substantive appeal of 
the denial of service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The Veteran timely requested an extension of time in which to 
file a substantive appeal to rating decision in June 2005, 
denying service connection, and showed good cause for such an 
extension.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 
3.109, 20.302, 20.303 (2010).

2.  The substantive appeal filed on June 25, 2007, was timely.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.109, 20.302, 
20.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

As the Board is granting the benefit sought on appeal, there is 
no need to address VCAA compliance. 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Principles

An appeal consists of a timely notice of disagreement in writing 
and, after a statement of the case has been furnished, a timely 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The notice of disagreement and substantive appeal must be filed 
with the VA office or RO from which the claimant received notice 
of the determination being appealed.  38 C.F.R. § 20.300.




A claimant must file a notice of disagreement with a 
determination within one year from the date that the RO mails 
notice of that determination, otherwise, it becomes final.  The 
date of mailing the letter of notification of the determination 
will be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(a).

After a timely notice of disagreement is filed, the RO then 
prepares and sends to the Veteran a statement of the case.  A 
statement of the case provides a summary of the evidence, a 
summary of the applicable laws, and the determination and 
reasoning of the RO concerning the issues expressed in the notice 
of disagreement.  38 C.F.R. § 19.29.  The RO must send the 
statement of the case to the Veteran's last address of record.  
38 C.F.R. § 19.30.

After the RO issues a statement of the case, the Veteran must 
file a substantive appeal.  A substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals" or correspondence containing the necessary information.  
38 C.F.R. § 20.200.

A substantive appeal must indicate either that all of the issues 
presented in the applicable statement of the case and 
supplemental statement of the cases are being appealed or specify 
the particular issues being appealed.  It should also set out 
specific arguments related to errors of fact or law made by the 
RO in reaching the determination being appealed.  38 C.F.R. § 
20.202.

The substantive appeal must be filed within 60 days after mailing 
of the statement of the case, or within the remainder of the 1 
year period from the mailing of notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. § 20.302.

Extensions of time for filing a substantive appeal may be granted 
for good cause, but must be made in writing to the office which 
issued the determination being appealed prior to the expiration 
of the time limit for filing the substantive appeal.  38 C.F.R. § 
20.303.

Extensions of time for filing a substantive appeal should be for 
a "reasonable period."  38 U.S.C.A. § 7105(d)(3).

Whether a notice of disagreement or a substantive appeal has been 
filed on time is an appealable issue.  38 C.F.R. §§ 19.34, 
20.101(c).  A denial of a request for extension of time may also 
be appealed to the Board.  38 U.S.C.A. § 20.303.

Facts 

The question presented is whether the Veteran timely filed a 
substantive appeal or showed good cause why an extension of time 
in which to file such an appeal should have been granted.

In a rating decision in June 2005, the RO denied the claim of 
service connection for hepatitis C, and the Veteran was notified 
of the rating decision by letter, dated June 25, 2005.  In 
December 2005, the Veteran timely filed a notice of disagreement 
to that rating decision.

The RO then issued a statement of the case addressing the claim 
on March 14, 2007, and mailed it to the Veteran on March 28, 
2007.

On April 12, 2007, the RO received a letter from the Veteran in 
which he set forth problems he was having with his current 
representative, including failure to respond to his 
communications, not filing documents with the RO as he requested, 
and providing incomplete information to the Veteran.  









The Veteran stated that the reason the documents he submitted had 
not been filed with VA was that his representative had probably 
discontinued the representation.  He further wrote:
 
"At this time I am requesting additional time to 
perfect my appeal.  I am also requesting that you send 
me addresses for available recognized service 
organizations and withdraw my power of attorney with 
TVC.  I will need enough time to contact a service 
organization and present the case to them.  Please 
advise me of receipt of this letter requesting 
assistance." 

On May 7, 2007, the RO sent the Veteran a letter which stated: 
"we received your correspondence in which you asked for a list 
of recognized service organizations.  We are enclosing VA Form 
21-22, Appointment of Veterans Service Organization as Claimant's 
Representative, for you to elect.  Please note: We have removed 
TVC as your Veteran's Representative per your request."  This 
letter did not address the Veteran's request for an extension of 
time in which to file a substantive appeal.

On June 25, 2007, the RO received a Form 9 Substantive Appeal 
from the Veteran regarding his claim of service connection for 
hepatitis C.  The cover letter submitted with the appeal referred 
to the earlier request for more time and "another service 
organization to help with this appeal," and noted the provision 
in the appeal instructions regarding requests for extension of 
time.  It stated, "Enclosed is my appeal to the Board of 
Veterans' Appeals.  I have not received a reply for assistance 
from a service organization.  Please advise me of receipt of this 
appeal."  At the time of submission of the substantive appeal, 
the Veteran did not have a designated representative.  .

In August 2007, the RO received a letter from the Veteran stating 
that he had submitted his substantive appeal but had not received 
confirmation that it had been sent to the Board, an 
acknowledgement he felt was necessary to indicate the status of 
his appeal.  He enclosed a copy of a confirmation letter he had 
received from the Department of the Army as an example and asked 
for a similar letter from the RO.

In September 2007, the Veteran sent a letter to the Board stating 
that he had filed his appeal with the RO in June 2007, but he had 
not received verification that his appeal had been forwarded to 
the Board.  He asked for confirmation that the Board had received 
his appeal.  In October 2007, the Board sent a letter informing 
the Veteran that no appeal of his case had been docketed at the 
Board and that his correspondence had been forwarded to the RO 
for a reply regarding his appeal.

In November 2007, the RO sent the Veteran a letter acknowledging 
receipt of his letter in August 2007 which stated: "We regret to 
inform you that your Form 9, Appeal to Board of Veteran's 
Appeals, was not timely filed" as it was not received within one 
year of notification of the rating decision or sixty days of the 
statement of the case.  The RO notified the Veteran that the 
timeliness of the filing of the substantive appeal was an 
appealable issue.

After the Veteran indicated his intention to appeal the 
timeliness of the filing, the RO determined that no timely 
substantive appeal had been filed.  The Veteran then properly and 
timely filed a notice of disagreement and subsequently filed a 
timely substantive appeal after receiving a statement of the 
case.

Analysis

The record shows and the Veteran does not contest, that the 
substantive appeal was not filed with the RO within 60 days of 
the issuance of the statement of the case, that is, by May 28, 
2007.  However, the record also shows that the Veteran timely 
submitted to the RO a request for an extension of time to file 
his substantive appeal.

The request for extension of time was received on April 12, 2007, 
well before the time to file a substantive appeal had elapsed.  
In addition, it set forth the Veteran's reasons for requesting an 
extension of time, namely, ineffective assistance by his 
representative and the need to secure an alternate 
representative.  The Board deems this to be good cause for 
seeking an extension of time.



Thereafter without a response from the RO on the request for an 
extension of time to file the substantive appeal, the Veteran 
filed a substantive appeal, which was received by the RO on June 
22, 2007, within a 60-day period, which is the time allotted for 
a properly filed request for an extension of time for filing a 
substantive appeal.   38 C.F.R. § 20.303. 

In sum, the Board finds that there was good cause for the request 
for extension of time, that it was timely and properly filed, and 
that the substantive appeal was filed within the time allotted 
for a properly filed request for an extension of time for filing 
a substantive appeal under 38 C.F.R. § 20.303.  Therefore, the 
Veteran's substantive appeal received on June 22, 2007, is deemed 
to be timely pursuant to 38 C.F.R. §§ 20.302 and 20.303.  
38 U.S.C.A. § 7105(d)(3). 


ORDER

The Veteran timely filed a request for extension of time showing 
good cause; therefore the substantive appeal filed on June 22, 
2007 was timely.  To that extent only, the appeal is granted. 


REMAND

Before reaching the merits of the claim of service connection for 
hepatitis C, the Veteran has identified additional records 
pertinent to the claim, and further development under the duty to 
assist is needed.








Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf, 
records of treatment of hepatitis C by the 
Texas Department of Corrections.  

2.  On completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the Veteran, 
then provide him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 
